

Exhibit 10.40

EDUCATION REALTY TRUST, INC.
2010 LONG-TERM INCENTIVE PLAN


SECTION 1.  –  PURPOSE AND AWARD ALLOCATION


The 2010 Long-Term Incentive Plan (“LTIP”) has been established by Education
Realty Trust, Inc. (the “Company”) to provide long-term incentives to key
employees of the Company.  Its purposes are to attract, retain and motivate key
employees of the Company and to promote the long-term growth and profitability
of the Company.  Awards under the LTIP are made pursuant to the Company’s 2004
Incentive Plan (the “Plan”) and consist of a mixture of time vested restricted
stock (1/2) and performance vested restricted stock units (1/2)(“Award”).  The
Compensation Committee (“Committee”) of the Board of Directors (the “Board”)
believes that performance vested restricted stock units provide increased
incentive to achieve identified performance goals and that time vested
restricted stock supports its goal of executives having an ownership position in
the Company while encouraging their long-term retention.


The Committee will make Awards pursuant to the LTIP as set forth on Schedule A
hereto, on such terms as the Committee may prescribe based on the criteria set
forth on Schedule A hereto and such other factors as it may deem appropriate.


SECTION 2. – PARTICIPATION


The Committee shall have the sole and absolute discretion to determine those
officers of the Company who shall be eligible to receive an Award pursuant to
the LTIP (each, a “Participant”).


SECTION 3. – ADMINISTRATION


Subject to applicable law, all designations, determinations, interpretations,
and other decisions under or with respect to the LTIP or any Award shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
LTIP or any Award hereunder need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.


SECTION 4. – TIME VESTED RESTRICTED STOCK


One-half (1/2) of the Participant’s Award will consist of a grant for restricted
shares of the Company’s common stock (“Restricted Stock”), which will be subject
to the terms and conditions of a Restricted Stock Award Agreement, the form of
which is attached hereto as Exhibit 1.


The shares of Restricted Stock will vest in three (3) equal annual installments,
as long as the Participant is an employee of the Company on the vesting date.
Shares of Restricted Stock shall be entitled to voting and dividend rights from
the effective date of the grant, but shall be non-transferable by the
Participant until such shares have vested in accordance with the Restricted
Stock Award Agreement.


SECTION 5. – PERFORMANCE VESTED RESTRICTED STOCK UNITS


One-half (1/2) of the Participant’s Award will be granted as restricted stock
units (“RSUs”), with each unit representing the right to receive in the future
one share of the Company’s common stock (“Common Shares”). The vesting of RSUs
is based upon the Company’s achievement of total stockholder returns (“TSR”) at
specified levels as set forth on Schedule A hereto, over the period beginning
January 1, 2010 to January 1, 2013 (the “Performance Period”).


RSUs granted to each Participant will be subject to the terms and conditions of
the Restricted Stock Unit Award Agreement, the form of which is attached as
Exhibit 2 hereto.

 
 

--------------------------------------------------------------------------------

 


Exhibit 10.40
 
The Committee will grant RSUs to each Participant equal to the number of Common
Shares that such Participant would earn if “maximum performance” (as set forth
on Schedule A) were achieved.  The Committee shall determine whether and to what
extent the performance goal has been met at the end of the Performance Period
(the “Determination Date”). RSUs will be converted to fully vested Common Shares
based upon the Company’s achievement of the “threshold,” “target” or “maximum”
TSR performance goals set forth on Schedule A on the Determination Date.  Only
the number of RSUs that equate to actual performance, as determined by the
Committee pursuant to Schedule A, shall be eligible to vest (such RSUs that
satisfy the performance goals on the Determination Date are referred to as
“Eligible Shares”) and convert to Common Shares as further set forth in the
applicable Restricted Stock Unit Award Agreement.  After the Determination Date,
any RSUs that are not Eligible Shares will be forfeited.


Prior to the Determination Date, no dividend payments will accrue or be paid
with respect to any RSUs. If the performance goals are met, then the Participant
will earn dividends on the Eligible Shares and will have voting rights with
respect to the Eligible Shares.


SECTION 6.  – FORFEITURE/REDUCTION IN AWARD


Time-Vested Restricted Stock Awards.  In the event of a Change of Control of the
Company, a termination of the Participant’s employment by the Company without
Cause, or a termination of employment by the Participant for Good Reason, all
unvested shares of Restricted Stock shall accelerate and be fully vested and
delivered to the Participant.  Unvested shares of Restricted Stock will also
vest in the event of termination of the Participant’s employment due to death or
Disability.


Performance-Vested Restricted Stock Units.  Except as set forth below, in the
applicable Restricted Stock Unit Award Agreement or as the Committee may
otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the Performance Period will result
in the forfeiture of the RSUs by the Participant, and no payments shall be made
with respect thereto.  Notwithstanding the foregoing, if Participant’s
employment is terminated prior to the end of the Performance Period as a result
of Participant’s death or Disability, the Committee shall determine the number
of RSUs that will convert to Eligible Shares by (i) applying the performance
criteria set forth in the LTIP using the effective date of the Disability (to be
determined by the Committee) or the date of death, as applicable, and (ii)
multiplying the number of Eligible Shares so determined by .3333 if the death or
Disability occurs in 2010, .6667 if the if the death or Disability occurs in
2011, and 1 if the if the death or Disability occurs in 2012 (rounding the
resulting number of Eligible Shares to the nearest whole number).


If a Change of Control occurs prior to the end of the Performance Period, the
Committee shall determine the number of RSUs that will convert to Eligible
Shares by (i) applying the performance criteria set forth in the LTIP using the
effective date of the Change of Control as the end of the Performance Period,
and by appropriately and proportionately adjusting the performance criteria for
such shortened Performance Period, and (ii) multiplying the number of Eligible
Shares so determined by .3333 if the Change of Control occurs in 2010, .6667 if
the Change of Control occurs in 2011, and 1 if the Change of Control occurs in
2012 (rounding the resulting number of Eligible Shares to the nearest whole
number).

 
2

--------------------------------------------------------------------------------

 
 
Exhibit 10.40

SECTION 7.  –  ADJUSTMENTS FOR UNUSUAL OR NONRECURRING EVENTS


In addition to any adjustments enumerated in the description of the performance
goals set forth on Schedule A hereto, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, awards
in recognition of unusual or nonrecurring events affecting any Participant, the
Company, or any subsidiary or affiliate, or the financial statements of the
Company or of any subsidiary or affiliate; in the event of changes in applicable
laws, regulations or accounting principles; or in the event the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the LTIP.  The Committee is also authorized to adjust Awards to avoid
unwarranted penalties or windfalls.  Notwithstanding the foregoing, the
Committee shall not have the discretion to increase any Award payable to any
Covered Officer (as defined in Section 10 below) in excess of that provided by
the application of the terms and conditions of Schedule A attached hereto.


SECTION 8.  –  NO RIGHTS TO AWARDS; NO TRUST OR FUND CREATED


No person shall have any claim to be granted any Award and there is no
obligation for uniformity of treatment among Participants.  The terms and
conditions of Awards, if any, need not be the same with respect to each
Participant.  The Company reserves the right to terminate the LTIP at any time
in the Company’s sole discretion.  Neither the LTIP nor any Award hereunder
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any subsidiary or affiliate and a
Participant or any other person. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any subsidiary.

 
3

--------------------------------------------------------------------------------

 

Exhibit 10.40
 
SECTION 9.  –   ASSIGNMENT AND ALIENATION OF BENEFITS


To the maximum extent permitted by law, a Participant’s right or benefits under
the LTIP shall not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void; provided, however,
that in the event of a Participant’s death, any such benefit not forfeited upon
death shall pass to such Participant’s beneficiaries or estate in accordance
with the laws of descent and distribution. Except as prohibited by law, payments
or benefits payable to or with respect to a Participant pursuant to the LTIP may
be reduced by amounts the Participant may owe to the Company, including, without
limitation, any amounts owed on account of loans, travel or standing advances,
and personal charges on credit cards issued through the Company.


SECTION 10. –   ADDITIONAL DEFINITIONS


The terms that follow, when used in this LTIP and in any Restricted Stock Award
Agreement or any Restricted Stock Unit Award Agreement issued pursuant to this
LTIP, shall have the meanings indicated below:
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Cause” means the Participant has (a) continually failed to substantially
perform, or been grossly negligent in the discharge of, his or her duties to the
Company (in any case, other than by reason of a Disability, physical or mental
illness or analogous condition); (b) been convicted of or pled nolo
contendere to a felony or a misdemeanor with respect to which fraud or
dishonesty is a material element; or (c) materially breached any material
Company policy or agreement with the Company.
 
“Change of Control” shall mean the first of the following events to occur after
the Effective Date:


(a)           any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);


(b)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended;

 
4

--------------------------------------------------------------------------------

 

Exhibit 10.40
 
(c)           the consummation of a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


(d)           the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; or


(e)           the occurrence of any transaction or series of transactions deemed
by the Board to constitute a change in control of the Company.


Notwithstanding the foregoing, (i) a Change of Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
Change of Control shall not occur for purposes of this LTIP as a result of any
primary or secondary offering of Company common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission.


“Code” means the Internal Revenue Code of 1986, as amended.


“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m) of the Code; provided, however,
that the term “Covered Officer” shall not include any such individual who is
designated by the Committee, in its discretion, at the time of any Award under
the LTIP or at any subsequent time, as reasonably expected not to be such a
“covered employee” with respect to the current taxable year of the Company or
the taxable year of the Company in which the applicable Award will be paid or
vested, and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid or vested.
 
“Disability” means a physical or mental condition entitling the Participant to
benefits under the applicable long-term disability plan of the Company or any of
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 
5

--------------------------------------------------------------------------------

 

Exhibit 10.40
 
“Good Reason” means (a) an adverse diminution in Participant’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Participant’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered an “adverse diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Participant’s annual base salary;
(c) a reduction of ten percent (10%) or more in Participant’s annual target
bonus opportunity (including the failure to pay any bonus earned for any year in
which a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Participant’s principal place of employment to a location more than fifty (50)
miles from Participant’s principal place of employment, except for required
travel on the Company’s business to an extent substantially consistent with
Participant’s historical business travel obligations.  Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
Participant provides the Company with a written notice of resignation within
ninety (90) days following the occurrence of the event constituting Good Reason
and the Company shall have failed to remedy such act or omission within thirty
(30) days following its receipt of such notice.
 
“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.


SECTION 11.  –   INTERPRETATION AND GOVERNING LAW


This LTIP shall be governed by and interpreted and construed in accordance with
the internal laws of the State of Maryland, without reference to principles of
conflicts or choices of laws.

 
6

--------------------------------------------------------------------------------

 
 
Exhibit 10.40
 
SECTION 12.  –   WITHHOLDING OF TAXES


Pursuant to Section 13.3 of the Plan, the Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company as
a condition precedent for the fulfillment of any Award, an amount sufficient to
satisfy Federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this LTIP and/or any action taken by a Participant with respect to an Award.
Upon the lapse of all restricted periods and the issuance of shares of common
stock with respect to any portion of an Award, the Company shall satisfy any
applicable withholding obligations or withholding taxes (“Withholding Taxes”) as
set forth by Internal Revenue Service guidelines for the employer’s minimum
statutory withholding with respect to the Participant and issue shares of common
stock to the Participant without restriction.  As a condition to receiving
settlement of any fully vested shares of common stock hereunder, the Company may
require Participant to pay to the Company, and the Company shall have the right
and is hereby authorized to withhold from any payments hereunder or from any
compensation or other amount owing to Participant, an amount of cash necessary
for the Company to satisfy any Withholding Taxes in respect of this Award.  In
its sole and absolute discretion, the Company may satisfy the required
Withholding Taxes by withholding from the shares of common stock otherwise
issuable pursuant to settlement of the Award that number of whole shares
necessary to satisfy Withholding Taxes with respect to such shares based on the
Fair Market Value (as defined in the Plan) of the shares as of the date the
applicable restricted period ends.


SECTION 13.  –   EFFECTIVE DATE


This LTIP shall be effective as of January 1, 2010 (the “Effective Date”).


SECTION 14.  –   MISCELLANEOUS


This LTIP is not a “qualified” plan for federal income tax purposes.


No provision of the LTIP shall require the Company, for the purpose of
satisfying any obligations under the LTIP, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the LTIP other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.


In no event shall any member of the Committee be personally liable by reason of
any contract or other instrument executed by a member of the Committee or on his
or her behalf in his or her capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless such member of the Committee against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim)
arising out of any act or omission to act in connection with the LTIP unless
arising out of such person’s own fraud or bad faith. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such person may be entitled under the Company’s operating agreement, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
him or hold him harmless.


The Committee shall be fully justified in relying, acting or failing to act, and
shall not be liable for having so relied, acted or failed to act in good faith,
upon any information furnished in connection with the LTIP by any person or
persons other than such member.

 
7

--------------------------------------------------------------------------------

 

Exhibit 10.40
 
SCHEDULE A
2010 LTIP Participant Opportunities:


Allocation of 2010 LTIP Award


 
Participant
 
Restricted Stock
(Time-Vested)
50% of LTIP Award
 
Performance Shares
(RSUs)
50% of LTIP Award
 
Total Dollar Value
of LTIP Award
(based on “target” performance)
Randall Churchey
                         
Thomas Trubiana
                         
Randall Brown
                         
Christine Richards
                         
Drew Koester
           



Restricted Stock Awards (Time-Vested)


Participant
 
Number of Shares of Time Vested Restricted Stock to be
Awarded
Randall Churchey
         
Thomas Trubiana
         
Randall Brown
         
Christine Richards
         
Drew Koester
   



Performance Shares (RSUs)


Metric
 
Threshold 
Performance
 
Target 
Performance
 
Maximum 
Performance
EDR’s TSR Compared to average TSR of Peer Group
 
EDR’s TSR is equal to or exceeds (up to 4.9%) average TSR of Peer Group
 
EDR’s TSR exceeds (5%-9.9%) average TSR of Peer Group
 
EDR’s TSR exceeds average TSR of Peer Group by 10% or more




 
8

--------------------------------------------------------------------------------

 

Exhibit 10.40
 
“TSR” or “Total Stockholder Return” means the appreciation in the Fair Market
Value of the Company’s common stock (or in the case of the Peer Group (defined
below), the common stock of such companies) plus any dividends paid in respect
of such stock during the Performance Period. For purposes of calculating
performance, the Committee will compare the Company’s TSR to the average TSR of
the Peer Group at the end of the Performance Period.


“Peer Group” means the group of companies comprised of:
·
American Campus Communities, Inc. (ACC)-student housing properties

·
Associated Estates Realty Corporation (AEC)-multifamily apartment properties

·
BRE Properties, Inc. (BRE)-multifamily apartment properties

·
Camden Property Trust (CPT)-multifamily apartment properties

·
Cousins Properties Inc. (CUZ)-diverse real estate portfolio

·
Home Properties, Inc. (HME)-multifamily apartment properties

·
Mid-America Apartments (MAA)-multifamily apartment properties

·
Post Properties, Inc. (PPS)-multifamily apartment properties

·
UDR, Inc. (UDR)-multifamily apartment properties


 
9

--------------------------------------------------------------------------------

 
 
Exhibit 10.40


Calculation of Performance Shares (RSUs)


The table below shows the number of Shares that each Participant is eligible to
receive based on the Threshold, Target and Maximum performance levels. The
number of shares to be granted is based on the closing price of the Company’s
common stock on December 31, 2009 of $      .
 

   
Number of Shares based on:
Participant
 
Threshold
Performance(1)
 
Target
Performance (2)
 
Maximum
Performance (3)
Randall Churchey
           
Thomas Trubiana
           
Randall Brown
           
Christine Richards
           
Drew Koester
           

 
(1) 50% of Participant’s long-term incentive target value x .5.
 
(2) 50% of Participant’s long-term incentive target value.
 
(3) 50% of Participant’s long-term incentive target value x 1.5.
 
At the end of the Performance Period, the Committee will determine the level and
to what extent (i.e., Threshold, Target or Maximum) the performance goal was
met.  RSUs that satisfy the performance goal will be converted to fully vested
Common Shares.

 
10

--------------------------------------------------------------------------------

 

Exhibit 10.40


EXHIBIT 1
Form of Restricted Stock Award Agreement

 
11

--------------------------------------------------------------------------------

 

Exhibit 10.40


EXHIBIT 2
Form of Restricted Stock Unit Award Agreement


 
12

--------------------------------------------------------------------------------

 